          Case 1:20-cv-00197-RP Document 10 Filed 03/06/20 Page 1 of 6



                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

 340B HOLDINGS, LLC                           §
 d/b/a SUNRX                                  §
                                              §
               Plaintiff,                     §
                                              §               No. 1:20-CV-197-RP
 vs.                                          §
                                              §
 MATTHEW BOBO                                 §
 in his individual capacity and               §
 PERFORMANCE HEALTHCARE                       §
 SOLUTIONS, LLC                               §
                                              §
               Defendants.                    §


                PLAINTIFF’S MOTION FOR EXPEDITED DISCOVERY

       Plaintiff 340B Holdings, LLC d/b/a SUNRx (“SUNRx”) hereby moves for an order

permitting SUNRx to conduct expedited, limited discovery from Defendants Matthew Bobo, in

his individual capacity (“Bobo”), and Performance Healthcare Solutions, LLC (“Performance

Healthcare”) (together, “Defendants”).

                                         INTRODUCTION

       SUNRx operates in a highly specialized, extremely competitive field managing discount

drug programs pursuant to Section 340B of the Public Health Services Act. Dkt. 1, ¶¶ 6-7. As a

Sales Director for SUNRx Bobo’s duties regularly required him to access SUNRx’s confidential

client information. Accordingly, Bobo was required to execute and was subject to SUNRx’s

Employee Confidentiality Agreement and Non-Interference Agreement (the “Employment

Agreement”). Id., ¶¶ 8-10; 24-25. The Employment Agreement contained non-compete and non-

solicit restrictive covenants prohibiting Bobo from working for any company or entity engaged in

any aspect of the Pharmacy Benefit Management business during his employment and for one year



                                               1
          Case 1:20-cv-00197-RP Document 10 Filed 03/06/20 Page 2 of 6




following his departure. Id., ¶¶ 11-12. Bobo abruptly resigned from his position with SUNRx in

April 2019. Id., ¶ 14.

       As set forth in detail in the application for preliminary injunction (Dkt. 6 at 2-5), SUNRx

has recently learned that Bobo willfully breached his obligations under the Employment

Agreement.     Specifically, a SUNRx client revealed that Bobo and his new employer—

Performance Healthcare—have solicited that customer’s business and that Bobo is performing

other services for Performance Healthcare that are a violation of the non-compete provision of his

Employment Agreement. SUNRx has additionally learned through its own investigation that Bobo

forwarded confidential, competitive information to his personal email account before his departure

and is reasonably and justifiably concerned that he may continue to use this confidential

information to compete with and undermine SUNRx in the marketplace.

       Accordingly, SUNRx seeks expedited discovery to ascertain the scope and extent of

Defendant Bobo's misappropriation of confidential information, interference with SUNRx

customer relationships, and competition in violation of his Employment Agreement and any use

of such information by Performance Healthcare. The requested expedited discovery is necessary

so that SUNRx can attempt to maintain its good will in the highly specialized, extremely

competitive field of Section 340B program administration and avoid further damage for which

damages may be challenging or expensive to calculate. The pendency of SUNRx’s request for

injunctive relief and immediate need to prevent further misappropriation further supports the entry

of an order expediting discovery.

                                          ARGUMENT

       Courts evaluate motions for expedited discovery under a good cause or reasonableness

standard. Legacy of Life, Inc. v. Am. Donor Servs., Inc., No. 5:06-cv-00802-XR, 2006 WL




                                                2
            Case 1:20-cv-00197-RP Document 10 Filed 03/06/20 Page 3 of 6




8435983, at *1 (W.D. Tex. Oct. 10, 2006) (“This Court concurs with those courts that have adopted

a good cause/reasonableness standard for motions for expedited discovery when the movant

anticipates a later preliminary injunction determination.”). “Factors commonly considered in

determining the reasonableness of expedited discovery include, but are not limited to: (1) whether

a preliminary injunction is pending; (2) the breadth of the discovery requests; (3) the purpose for

requesting expedited discovery; (4) the burden on the defendants to comply with the requests; and

(5) how far in advance of the typical discovery process the request was made.” Id. (internal

citations omitted). Here, all factors are satisfied and good cause exists for an order granting

expedited discovery.

        First, SUNRx has filed an application for preliminary injunction and requested that motion

be set for hearing within the next few weeks. Dkt. 6.

        Second, the expedited discovery that SUNRx seeks is limited in scope. SUNRx is

requesting documents and information related to three narrow topics: (1) the circumstances of

Defendants’ solicitation of SUNRx’s customers and competition with SUNRx; (2) the

circumstances of Bobo’s resignation from SUNRx and subsequent employment by Performance

Healthcare; and (3) the scope of the Defendants’ access and use of SUNRx’s confidential and

proprietary information. Specifically, the categories of documents and information that SUNRx

seeks to discover through expedited discovery are:

           i.    All documents in Defendant Bobo’s possession, custody, or control concerning any
                 of SUNRx’s current or former customers, including, but not limited to, State
                 Association Partners1 and their member hospitals and providers;

          ii.    All documents in Defendant Performance Healthcare's possession, custody or
1
 SUNRx is affiliated with State Hospital Associations for Alabama, Arkansas, California, Colorado, Florida, Georgia,
Hawaii, Iowa, Idaho, Indiana, Kansas, Louisiana, Maine, Massachusetts, Michigan, Minnesota, Missouri, Mississippi,
Montana, North Carolina, North Dakota, Nebraska, New Mexico, Ohio, Pennsylvania, South Carolina, South Dakota,
Texas, Washington, West Virginia, and Wyoming. SUNRx provides preferred 340B administration services to these
State Association Partners’ member hospitals and providers, which represent an overwhelming majority of SUNRx’s
core 340B business.


                                                         3
           Case 1:20-cv-00197-RP Document 10 Filed 03/06/20 Page 4 of 6




               control received from Bobo concerning any of SUNRx's current or former
               customers, including but not limited to, State Association Partners and their
               member hospitals and providers;

        iii.   All communications between Defendants and any of SUNRx’s customers,
               including, but not limited to, State Association Partners and their member hospitals
               and providers;

        iv.    All communications between Bobo and Performance Healthcare concerning
               SUNRx and/or any of its customers from May 1, 2018, to the present date;

         v.    All documents relating to the terms and conditions of Bobo’s employment with
               Performance Healthcare, including, but not limited to, offer letters and contracts;

        vi.    All documents in Defendant Bobo’s possession, custody or control created,
               originated, authored or developed by SUNRx or its agents; and

        vii.   Documents sufficient to identify all services offered by Performance Healthcare,
               including, but not limited to, services relating to Section 340B of the Public Health
               Services Act.

       Additionally, SUNRx requests that Defendant Performance Healthcare answer the

following interrogatories:

          i.   Identify all former SUNRx employees currently employed by Performance
               Healthcare, including each such employee’s current job title and start date;

         ii.   Identify all Performance Healthcare customers that currently utilize or have utilized
               the services of SUNRx and the date each such customer became a Performance
               Healthcare customer; and

        iii.   Identify all State Association Partners, including member hospitals and providers,
               which Performance Healthcare has solicited, approached or contacted to discuss
               services.

This Court has held similar discovery requests were sufficiently narrow and that expedited

discovery of these narrow topics was warranted prior to a hearing on a motion for a preliminary

injunction. Intel Corp. v. Rais, 1:19-cv-20-RP, 2019 WL 164958, at *8 (W.D. Tex. Jan. 10, 2019).

       Third, SUNRx needs this expedited discovery to determine the extent of Defendants’

efforts to improperly solicit SUNRx’s customers and Bobo’s attempt to compete with SUNRx.

Without expedited discovery to reveal the extent of Defendants’ wrongful conduct and identify



                                                 4
          Case 1:20-cv-00197-RP Document 10 Filed 03/06/20 Page 5 of 6




which SUNRx customers Defendants are currently targeting, it will be difficult for SUNRx to

properly craft the relief necessary to maintain the status quo at a hearing on SUNRx’s application

for preliminary injunction. For this reason, courts routinely hold that expedited discovery is

warranted in cases where a preliminary injunction is sought, particularly when defendants are

former employees of plaintiff and are accused of improperly soliciting plaintiff’s customers. See,

e.g., Allstate Ins. Co. v. Hineman, No. H-17-1794, 2017 U.S. Dist. LEXIS 113071, at *3 (S.D.

Tex. 2017) (granting expedited discovery for requests that were “narrowly tailored to determine

the existence and character of [Plaintiff’s] customers”); Legacy of Life, Inc., 2006 WL 8435983,

at *3 (granting motion for expedited discovery when it was for the legitimate purpose of preparing

for a hearing on its application for preliminary injunction); Intel Corp., 2019 WL 164958, at *7

(granting motion for expedited discovery and permitting plaintiff to serve expedited discovery

requests regarding defendants’ new employment).

       Fourth, the burden of complying with SUNRx’s seven requests for production and

answering three limited interrogatories is minimal. See, e.g., Intel Corp., 2019 WL 164958, at *7

(“The requests for production and interrogatories total seven relatively narrow questions that

[responding party] could answer with minimal burden.”). The requests are limited in scope and

seek information which should be easily accessible to Defendants.

       Fifth, although SUNRx is seeking discovery in advance of the typical discovery process,

as noted above, courts have generally allowed expedited discovery in cases where the requested

discovery is necessary for an adjudication of an application for preliminary injunction. SUNRx is

only seeking limited expedited discovery that will assist in crafting an appropriate and effective

remedy at the preliminary injunction hearing. SUNRx plans to seek the remainder of discovery

under the typical discovery process.




                                                5
          Case 1:20-cv-00197-RP Document 10 Filed 03/06/20 Page 6 of 6




                                    PRAYER FOR RELIEF

       SUNRx has established the need for expedited discovery and respectfully requests that this

Court grant this Motion for Expedited Discovery and order Defendants to provide the ordered

discovery within five (5) days.

                                                  Respectfully Submitted,

                                                  /s/ Katherine P. Chiarello
                                                  Katherine P. Chiarello
                                                  Texas State Bar No. 24006994
                                                  katherine@wittliffcutter.com
                                                  Karen S. Vladeck
                                                  Texas State Bar No. 24102899
                                                  karen@wittliffcutter.com
                                                  Kayna Stavast Levy
                                                  Texas State Bar No. 24079388
                                                  kayna@wittliffcutter.com

                                                  WITTLIFF | CUTTER, PLLC
                                                  1209 Nueces Street
                                                  Austin, Texas 78701
                                                  (512) 960.4524 office
                                                  (512) 960.4869 facsimile


                                                  Attorneys for Plaintiff
                                                  340B Holdings, LLC



                                  CERTIFICATE OF SERVICE

       I hereby certify that on this 6th day of March, 2020, a true and correct copy of the foregoing
document was tendered for filing to the Clerk of the U.S. District Court for the Western District of
Texas using the Court’s CM/ECF system and transmitted by email and first-class mail to Marc
Katz, DLA Piper LLP (US), 1900 Pearl Street, Suite 2200, Dallas, Texas 75201 and
marc.katz@dlapiper.com.


                                                  /s/ Katherine P. Chiarello
                                                  Katherine P. Chiarello




                                                 6
